56 N.Y.2d 824 (1982)
The People of the State of New York, Appellant,
v.
Maurice Williams, Respondent.
Court of Appeals of the State of New York.
Decided June 8, 1982.
Robert M. Morgenthau, District Attorney (Susan Corkery of counsel), for appellant.
Elaine Stogel and William E. Hellerstein for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed. On the record this case is indistinguishable *826 from People v Sturgis (38 N.Y.2d 625). We need not consider whether a delay in obtaining an indictment arising from the People's decision not to seek indictments against fugitive defendants is excludable as a "period of delay resulting from the absence or unavailability of the defendant" within the meaning of CPL 30.30 (subd 4, par [c]). There is neither proof nor finding in the record supporting the contention that the prosecutor has adopted such a policy or that it was actually the cause of the delay in this case.